Case 3:20-cv-00141-MMD-CLB Document 10 Filed 04/17/20 Page 1 of 8
Case 3:20-cv-00141-MMD-CLB Document 10 Filed 04/17/20 Page 2 of 8
Case 3:20-cv-00141-MMD-CLB Document 10 Filed 04/17/20 Page 3 of 8
Case 3:20-cv-00141-MMD-CLB Document 10 Filed 04/17/20 Page 4 of 8
Case 3:20-cv-00141-MMD-CLB Document 10 Filed 04/17/20 Page 5 of 8




         17th        April             20
Case 3:20-cv-00141-MMD-CLB Document 10 Filed 04/17/20 Page 6 of 8
Case 3:20-cv-00141-MMD-CLB Document 10 Filed 04/17/20 Page 7 of 8
Case 3:20-cv-00141-MMD-CLB Document 10 Filed 04/17/20 Page 8 of 8
